Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Withdrawn
	Rejection of claims 1-7, 10-13, 15-19, 29-31, 34-41, 43-55, 64-66 and 74-75 on the basis that it
contains an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1-7, 10-13, 15-19, 29-31, 34-41, 43-55, 64-66 and 74-75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.
	Rejections of claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 as being unpatentable on the ground of non-statutory double patenting over (1) claims 1-15, 24, and 28 of co-pending Application No. 17/263,322 ("the '322 application") in view of Golz and Hettman, and evidenced by Harris; (2) claims 1-6, 32, and 34-44 of co-pending Application No. 16/640,914 ("the '914 application") in view of Golz and Hettman, and evidenced by Harris; and (3) claims 1, 2, 11, 12, 16, 31, 35, 47, 51, and 52 of co-pending Application No. 16/642,245 ("the '245 application") in view of Golz and Hettman, and evidenced by Harris are withdrawn because all of the cited co-pending applications have priority dates and U.S. filing dates that are later than the respective priority date and filing date of the present application.
	Rejections of claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 as being unpatentable on the ground of non-statutory double patenting over claims 34, 45, and 65-67 of co-pending Application No. 16/642,277 ("the '277 application") in view of Golz and Hettman, and evidenced by Harris is withdrawn in view of Applicant’s amendments.

Rejoinder
	Claims 8, 14, 32, 33, and 42 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(B), the species election as set forth in the Office action mailed on 4/15/2021, is hereby withdrawn and claims 8, 14, 32, 33, and 42 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Berkowitz on 4/6/2022.
The application has been amended as follows: 

Amendments to the Claims
Claims 2-7. (Canceled)

Claim 8 (Currently Amended). The antibody or the functional fragment of the antibody according to claim 1, which has competitive inhibitory activity, for binding to GPR20, against 
the antibody having a heavy chain consisting of the amino acid sequence at amino acid positions 20 to 475 of SEQ ID NO: 2 and a light chain consisting of the amino acid sequence at amino acid positions 21 to 233 of SEQ ID NO: 7[[,]].


Claim 12 (Currently Amended). The antibody or the functional fragment of the antibody according to claim 1, which comprises a heavy chain variable region and a light chain variable region in any one combination selected from the group consisting of the following combinations (a) to (c)
(a) a heavy chain variable region consisting of the amino acid sequence shown in SEQ ID NO: 3, and a light chain variable region consisting of the amino acid sequence shown in SEQ ID NO: 8, 
(b) a heavy chain variable region consisting of the amino acid sequence shown in SEQ ID NO: 3, and a light chain variable region consisting of the amino acid sequence at amino acid positions 21 to 129 in SEQ ID NO: 62, and 
(c) a heavy chain variable region consisting of the amino acid sequence shown in SEQ ID NO: 3, and a light chain variable region consisting of the amino acid sequence at amino acid positions 21 to 129 in SEQ ID NO: 64[[,]]. 



	Claim 36 (Currently Amended). The antibody-drug conjugate according to claim 35, wherein the antitumor compound is an antitumor compound of the following formula: 
[Formula 1]

    PNG
    media_image1.png
    193
    233
    media_image1.png
    Greyscale


	Claim 37 (Currently Amended). The antibody-drug conjugate according to claim 36, wherein 
the antibody is conjugated to the antitumor compound via a linker having any structure selected 
from the group consisting of the following formulas (a) to (f):
	(a) -(Succinimid-3-yl-N)-CH2CH2-C(=O)-GGFG-NH-CH2CH2CH2-C(=O)-,
	(b) -(Succinimid-3-yl-N)- CH2CH2CH2CH2CH2-C(=O)-GGFG-NH- CH2CH2CH2-C(=O)-,
	(c) -(Succinimid-3-yl-N)- CH2CH2CH2CH2CH2-C(=O)-GGFG-NH- CH2-O- CH2-C(=O)-,
	(d) -(Succinimid-3-yl-N)- CH2CH2CH2CH2CH2-C(=O)-GGFG-NH- CH2 CH2-O- CH2-
C(=O)-,
	(e) -(Succinimid-3-yl-N)- CH2CH2-C(=O)-NH-CH2CH2O-CH2CH2O-CH2CH2-C(=O)-GGFG-
NH- CH2CH2CH2-C(=O)-, and
	(f) -(Succinimid-3-yl-N)- CH2CH2-C(=O)-NH-CH2CH2O-CH2CH2O-CH2CH2O-
CH2CH2O-CH2CH2-C(=O)-GGFG-NH-CH2CH2CH2-C(=O)-,
	wherein the antibody is connected to the terminus of -(Succinimid-3-yl-N), the antitumor
compound is connected to the carbonyl group of the -(CH2)n2-C(=O)- moiety is an amino 
acid sequence consisting of glycine-glycine-phenylalanine-glycine linked through peptide bonds, 
and 
	-(Succinimid-3-yl-N)- has a structure of the following formula: 
	[Formula 2]
	
    PNG
    media_image2.png
    101
    86
    media_image2.png
    Greyscale

	which is connected to the antibody at position 3 thereof and is connected to a methylene group in the linker structure containing this structure on the nitrogen atom at position 1.

	Claim 38 (Currently Amended). The antibody-drug conjugate according to claim 37 
wherein the linker has any formula selected from the group consisting of the 
following formulas (a) to (c):
	(a) -(Succinimid-3-yl-N)-CH2CH2CH2CH2CH2-C(=O)-GGFG-NH-CH2-O-CH2-C(=O)-,
	(b) -(Succinimid-3-yl-N)-CH2CH2CH2CH2CH2-C(=O)-GGFG-NH-CH2CH2-O-CH2-
C(=O)-, and
	(c) -(Succinimid-3-yl-N)-CH2CH2-C(=O)-NH-CH2CH2O-CH2CH2O-CH2CH2-C(=O)-
GGFG-NH-CH2CH2CH2-C(=O)-.

	Claim 39 (Currently Amended). The antibody-drug conjugate according to claim 37 
wherein the linker has the following formula (a) or (b):
	(a) -(Succinimid-3-yl-N)-CH2CH2CH2CH2CH2-C(=O)-GGFG-NH-CH2-O-CH2-C(=O)-,
and
	(b) -(Succinimid-3-yl-N)-CH2CH2-C(=O)-NH-CH2CH2O-CH2CH2O-CH2CH2-C(=O)-
GGFG-NH-CH2CH2CH2-C(=O)-.

	Claim 40 (Currently Amended). The antibody-drug conjugate according to claim 37 
wherein the linker has the following formula (a):
(a) -(Succinimid-3-yl-N)-CH2CH2CH2CH2CH2-C(=O)-GGFG-NH-CH2-O-CH2-C(=O)-.

	Claim 41 (Currently Amended). The antibody-drug conjugate according to claim 34, wherein
the antibody is conjugated to a drug-linker of the following formula [Formula 3]

	[Formula 3]
	
    PNG
    media_image3.png
    423
    1053
    media_image3.png
    Greyscale

	wherein A is a connecting position to the antibody.

	Claim 42 (Currently Amended). The antibody-drug conjugate according to claim 34, which has a structure of the following formula [Formula 4], 
	wherein AB is antibody or the functional fragment of the antibody, n 
is an average number of units of the drug-linker structure conjugated to the antibody 
per antibody, and the antibody is connected to the linker via a sulfhydryl group of 
the antibody:
	[Formula 4]

    PNG
    media_image4.png
    380
    948
    media_image4.png
    Greyscale


	Claim 43 (Currently Amended). The antibody-drug conjugate according to claim 34, which is of the following formula [Formula 5],
	wherein AB is the antibody or the functional fragment of the antibody, n 
is an average number of units of the drug-linker structure conjugated to the antibody 
per antibody, and the antibody is connected to the linker via a sulfhydryl group of 
the antibody:
	
    PNG
    media_image5.png
    509
    1050
    media_image5.png
    Greyscale




	Claim 46 (Currently Amended). The antibody-drug conjugate according to claim 41
wherein the average number of the selected drug-linker structure conjugated per antibody is in a
range of from 1 to 10.

	Claim 47 (Currently Amended). The antibody-drug conjugate according to claim 41
wherein the average number of the selected drug-linker structure conjugated per antibody is in a
range of from 2 to 8.

	Claim 48 (Currently Amended). The antibody-drug conjugate according to claim 41
wherein the average number of the selected drug-linker structure conjugated per antibody is in a
range of from 3 to 8.

	Claim 49 (Currently Amended). The antibody-drug conjugate according to claim 41
wherein the average number of the selected drug-linker structure conjugated per antibody is in a
range of from 7 to 8.

	Claim 50 (Currently Amended). The antibody-drug conjugate according to claim 41
wherein the average number of the selected drug-linker structure conjugated per antibody is 8.

	Claim 51 (Currently Amended). A pharmaceutical composition comprising any component
selected from the antibodies or the functional fragments of the antibodies according to claim 1, a
salt thereof thereof 

	Claim 53 (Currently Amended). The pharmaceutical composition 

	Claim 54 (Currently Amended). The pharmaceutical composition 

	Claim 55 (Currently Amended). The pharmaceutical composition 

	Claim 66 (Currently Amended). The pharmaceutical composition 

	Claim 74 (Currently Amended). The pharmaceutical composition 

	Claim 75. The pharmaceutical composition 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an antibody or a functional fragment thereof having the CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 4, a CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and a CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 6, and (i) a CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, a CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 10, and a CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, (ii) a CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, a CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 92, and a CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, or (iii) a CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, a CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 93, and a CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions

3.	Claims 1, 8, 10-19, 29-55, 64-66, 74, and 75 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643